Title: From John Adams to the President of Congress, No. 72, 26 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 26 May 1780. RC (PCC, No. 84, II, f. 75–77). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:702–706.
     John Adams began this letter, which was read in Congress on 11 Sept., by quoting from the addresses exchanged by “the gentlemen of the law” of Dublin and Henry Grattan on 30 April as Grattan was accorded honorary membership in the bar for his efforts on behalf of Irish liberty. Adams provided information regarding British naval activities, including a possible new relief of Gibraltar by Adm. Thomas Graves and the reported availability of only twenty ships of the line for duty with the fleet in the English Channel. The letter also contained accounts from Hamburg, London, Paris, Brest, and The Hague that were dated between 8 and 21 May and reported on the continuing support for the armed neutrality by the neutral powers, as well as the contrasting French and British positions regarding it. Adams noted the rumors concerning the imminent dispatch from Brest of additional troops and supplies to reinforce the army and fleet already sent to America and included Conde de Floridablanca’s protest to the Dutch ambassador at Madrid alleging collusion between British warships and Dutch merchantmen for the supply of Gibraltar. Finally, he indicated the British ministry’s latest resolve, reported in London on 19 May, to continue the war to preserve its supremacy of the seas and “bring back the Colonies of America to their ancient relations of interest.”
    